Title: From Alexander Hamilton to Thomas Jefferson, [9–14 May 1793]
From: Hamilton, Alexander
To: Jefferson, Thomas


[Philadelphia, May 9–14, 1793]
A   Perhaps the Secretary of State, revising the expression of this member of the sentence, will find terms to express his idea still more clearly and may avoid the use of a word of doubtful propriety “Contraventions”
B   “but be attentive”
C   “mere” to be omitted
D   Considering that this Letter will probably become a matter of publicity to the world is it necessary to be so strong? Would not the following suffice as a substitute?
“but our unwillingness to believe that the French Nation could be wanting in respect or friendship to us upon any occasion suspends our assent to and conclusions upon these statements ’till further evidence.” It will be observed that the words “conclusions upon” are proposed to be added to indicate that some further measure is contemplated, conformably to the declaration to Mr. Hamm⟨ond – – –⟩ measures will be taken ⟨– –⟩ may be in lieu of General Knox’s amendment.
E   Suppose the words “bay of” were omitted
F   “Expectation” is proposed to be substituted to “desire”
G   For the sentence between (   ) It is proposed to substitute this—
“They consider the rigorous exercise of that virtue as the surest mode of preserving perfect harmony between the UStates and the Powers at War”
A HamiltonEdm Randolph
